Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                       No. 04-20-00533-CV

                                 EX PARTE G.A.A. a/k/a J.A.A.

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 18-1821-CV-C
                         Honorable William D. Old III, Judge Presiding

         BEFORE JUSTICE CHAPA, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

        In accordance with this court’s opinion of this date, the trial court’s order granting G.A.A.
a/k/a J.A.A.’s petition for expunction is REVERSED. We RENDER an order denying the petition
for expunction. We ORDER that the Texas Department of Public Safety is awarded the costs it
incurred related to this appeal.

       SIGNED September 8, 2021.


                                                  _____________________________
                                                  Irene Rios, Justice